1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                     Case No.: 1:19-CV-00602-DAD-JLT

12                Plaintiff,                          ORDER AFTER NOTICE OF SETTLEMENT
                                                      (Doc. 5)
13      v.
     ABDULLA SALEH OBAID;
14   SAM MOHAMMED; and Does 1-10,
15                Defendants.
16           The plaintiff reports the parties have come to terms of settlement. (Doc. 5) He indicates the
17   parties will seek dismissal of the action soon. Id. Thus, the Court ORDERS:
18           1.       The stipulation to dismiss the action SHALL be filed no later than August 12, 2019;
19           2.       All pending dates, conferences and hearings are VACATED.
20   The parties are advised that failure to comply with this order may result in the Court imposing
21   sanctions, including the dismissal of the action.
22
     IT IS SO ORDERED.
23
24      Dated:       June 11, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
